DETAILED ACTION

1.	Claims 1-30 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 11-18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [ US Patent Application No 2017/0177665 ], in view of Jardin [ US Patent Application No 2004/0181522 ].

4.	As per claim 1, Chang discloses the invention as claimed including a system, comprising:
	a resource manager comprising a software program stored in memory and executed by a processing device [ i.e. primary master host ] [ 118, Figure 1; and paragraphs 0017, and 0018 ], the resource manager to be coupled to plurality of virtual data warehouse instances [ i.e. segment hosts ] [ 110, Figure 1; and paragraph 0017 ] that each comprise a plurality of computing resources [ i.e. CPU, memory, storage ] [ paragraph 0017 ], the resource manager configured to:
	receive a query directed to database data [ i.e. accepting queries from a client ] [ 134, Figure 1; and paragraph 0018 ];
	determine a plurality of tasks associated with the query [ i.e. the query plan is converted into multiple slices where each slice represents a unit of work ] [ paragraphs 0023, and 0025 ];
	distribute the plurality of tasks among the plurality of virtual data warehouse instances to cause each computing resource of the plurality of computing resources of the plurality of virtual data warehouse instances to process a respective task of the plurality of tasks  [ i.e. dispatch a query plan to the segments for execution ] [ Figure 3; and paragraphs 0019, and 0023 ], wherein each task of the plurality of tasks is not distributed to more than one virtual data warehouse instance of the plurality of virtual data warehouse instances  [ i.e. the query executor executes the command and return the results to the query dispatcher in the primary master ] [ paragraphs 0024,;
	receive, from the plurality of virtual data warehouse instances, results obtained from the processing of the plurality of tasks [ i.e. collecting the query results from the segments ] [ paragraphs 0018, and 0022 ].
	Chang does not specifically disclose
	use the results to respond to the query.
	Jardin discloses
	use the results to respond to the query [ i.e. the final result ] [ paragraphs 0092, and 0098 ].
	It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Chang and Jardin because the teaching of Jardin would enable to increase the performance by distributing the data processing load among multiple processors in a clustered environment [ Jardin, paragraph 0002 ].

5.	As per claim 2, Chang discloses wherein the database is stored in a data store comprising a plurality of storage devices [ i.e. cluster of distributed relational database nodes ] [ 226, Figure 2; and paragraphs 0017, and 0022 ].

6.	As per claim 3, Chang discloses wherein the data store further comprises a virtual database [ 124, Figure 1; and 226, Figure 2 ].

7.	As per claim 4, Chang discloses wherein the resource manager is external to and separate from the computing resources of the plurality of virtual data warehouse instances [ i.e. segment hosts interfaced via a network interconnect to a primary master host ] [ Figure 1; and paragraphs 0017, and 0022 ].

8.	As per claim 5, Chang discloses wherein a logical mapping is between the plurality of virtual data warehouses [ i.e. distributed file system ] [ Figure 2; and paragraph 0022 ].

9.	As per claim 6, Chang discloses wherein each of the plurality of computing resources comprises at least one processor [ i.e. CPU, memory, storage ] [ paragraph 0017 ].

10.	As per claim 7, Chang discloses wherein the query is in the form of one or more SQL statements [ paragraphs 0019, and 0023 ].

11.	As per claim 8, Chang discloses wherein the resource manager is further configured to identify at least one storage device of the data store that is associated with database data identified in the query [ i.e. metadata information such as file location, catalog information may be inserted into the query plan ] [ paragraphs 0019, and 0023 ].

12.	As per claims 11-18, they are rejected for similar reasons as stated above in claims 1-8.

13.	As per claims 21-28, they are rejected for similar reasons as stated above in claims 1-8.


14.	Claims 9, 10, 19, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [ US Patent Application No 2017/0177665 ], in view of Jardin [ US Patent Application No 2004/0181522 ], and further in view of Gupta et al. [ US Patent No 9,880,933 ].

15.	As per claim 9, Chang in view of Jardin does not specifically disclose wherein the resource manager to: configure, on demand, a computing resource of the plurality of virtual data warehouse instances.  Gupta discloses wherein the resource manager to: configure, on demand, a computing resource of the plurality of virtual data warehouse instances [ i.e. determine demand or workload for available or provisioned compute nodes ] [ col 39, lines 22-47 ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Chang, Jardin and Gupta because the teaching of Gupta would maintain different portions of an in-memory buffer cache for an application in respective system memories local to the buffer cache nodes in order to provide performance similar to a local in-memory buffer cache, such that the application may effectively operate as if all data were entirely stored in system memory [ Gupta, col 4, lines 20-26 ].

16.	As per claim 10, Gupta discloses wherein the resource manager to at least one of: configure a number of processors of the computing resource; configure a storage capacity of a cache memory of the computing resource; or configure a number of processors of the computing resource, and configure a size of a cache memory of the computing resource; and wherein the number of processors and the size of the cache memory are configured independently of each other [ i.e. capacity may be added ] [ col 37, lines 51-col 38, lines 7 ].

17.	As per claims 19, and 20, they are rejected for similar reasons as stated above in claims 9, and 10.

18.	As per claims 29, and 30, they are rejected for similar reasons as stated above in claims 9, and 10.

Response to Arguments

19.	Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446